Exhibit 10.35

WILLIAMS-SONOMA, INC.

2012 EVP LEVEL MANAGEMENT RETENTION PLAN

(Amended and Restated Effective April 3, 2019)

This 2012 EVP Level Management Retention Plan (the “Plan”) was adopted and
approved by the Compensation Committee (“Committee”) of the Board of Directors
(“Board”) of Williams-Sonoma, Inc., a Delaware corporation (the “Company”) on
November 1, 2012, amended and restated effective November 16, 2015 and amended
and restated effective April 3, 2019 (the “Effective Date”). The purpose of the
Plan is to provide certain eligible Executives (as such term is defined in
Section 1(a) below) of the Company with severance benefits upon certain
terminations of employment following a Change of Control in order to provide
such Executive participants with enhanced financial security, incentive and
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control. The Board recognizes that a potential Change of Control can
be a distraction to Executive participants and can cause them to consider
alternative employment opportunities. The Board has determined that it is in the
best interests of the Company and its stockholders to (a) assure that the
Company will have the continued dedication and objectivity of covered
Executives, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company, and (b) provide Executive participants with an incentive
to continue their employment and to motivate them to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders. This Plan
is an “employee welfare benefit plan,” as defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This
document constitutes both the written instrument under which the Plan is
maintained and the required summary plan description for the Plan. Capitalized
terms used herein but not defined shall have the meaning assigned to such terms
in Section 5 below.

1.    Eligibility; Term; and Termination.

(a)    Eligibility. Each employee of the Company at the Executive Vice President
level and above (each, an “Executive”) shall automatically participate in the
Plan, effective upon the later of (i) the Effective Date and (ii) the date of
promotion or hire into the Executive Vice President level or higher. The
Committee may, in its discretion, adopt a resolution approving participation in
the Plan by an employee below the level of Executive Vice President. For the
avoidance of doubt, the President and Chief Executive Officer of the Company,
whose severance benefits are governed by a separate agreement with the Company,
shall not participate in the Plan. Notwithstanding any other provision in the
Plan to the contrary, the severance payments and benefits provided hereunder
shall be in lieu of any other severance and/or retention plan benefits and any
severance payments and benefits specified in Section 3 below shall be reduced by
any severance paid or provided to Executive under any other plan or arrangement.
Once participating in the Plan, Executive shall remain a Plan participant until
(i) the Plan is terminated in accordance with Section 1(b) below, (ii) Executive
is no longer an employee of the Company, other than a termination of employment
triggering severance benefits under Section 3(a) below, (iii) the effective date
of Executive’s demotion below the Executive Vice President level, or
(iv) written notice is provided to Executive prior to a Change in Control
stating that such employee is no longer a Plan participant.

 

-1-



--------------------------------------------------------------------------------

(b)    Term. This Plan will commence on the Effective Date and will remain in
effect through April 2, 2022; provided, however, that if prior to the expiration
of the term of this Plan, the Company enters into a definitive agreement (a
“Definitive Agreement”) with a third party (or third parties), the consummation
of which would result in a Change of Control (as defined in this Plan), then the
term of this Plan shall automatically be extended to eighteen months following
the resulting Change of Control, unless the Definitive Agreement terminates or
is cancelled without resulting in a Change of Control, in which case such
extension shall not be effective. Moreover, the Plan provisions shall survive
the lapse of the term of this Plan and shall be binding on both the Company and
Executive with respect to any termination of Executive’s employment triggering
severance benefits under Section 3 that occurs prior to the lapsing of the term
of this Plan.

(c)    Amendment, Modification or Termination. The Company reserves the right to
amend, modify or terminate the Plan at any time, without advance notice to any
Executive; provided, however, that, no amendment, modification, or termination
of the Plan shall be permitted for a period of eighteen (18) months after a
Change in Control that would reduce the severance benefits payable to Executive
or impair Executive’s eligibility under the Plan (unless the affected Executive
consents in writing to such amendment or termination). Any action of the Company
in amending or terminating the Plan will be taken in a non-fiduciary capacity.

2.    No Employment Right. Nothing in the Plan shall interfere with or limit in
any way the right of the Company, or a subsidiary of the Company, as applicable,
to terminate any Executive’s employment or service at any time, with or without
cause. Executive’s employment is and shall continue to be at-will, as defined
under applicable law. If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided under this Plan, any outstanding written
employment agreement or offer letter by and between Executive and the Company,
or as may otherwise be available in accordance with the Company’s established
employee plans.

3.    Severance Benefits.

(a)    Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason, Within 18 Months On or Following a Change of Control. If within the
period commencing on a Change of Control and ending eighteen (18) months
following the Change of Control, Executive’s employment with the Company (A) is
terminated involuntarily by the Company without Cause, or (B) voluntarily by
Executive for Good Reason, then subject to Executive signing and not revoking a
release of claims in favor of the Company substantially in the form attached as
Exhibit A to this Plan, which may be updated to reflect applicable laws (a
“Release”), the Company shall provide severance pay and benefits, subject to
certain conditions, as follows:

(i)    Severance Payment. Executive shall be entitled to receive a cash
severance payment equal to two hundred percent of Executive’s annual base salary
(as in effect

 

-2-



--------------------------------------------------------------------------------

immediately prior to (A) the Change of Control, or (B) Executive’s termination,
whichever is greater) plus an amount equal to two hundred percent of the average
annual bonus received by Executive in the last thirty-six (36) months. Such cash
severance payment shall be paid out ratably over twenty-four (24) months from
the date of employment termination in accordance with the payroll schedule
applicable to active officers of the Company (subject to the timing provisions
of Sections 3(h) and 9 of this Plan).

(ii)    Equity Compensation Acceleration. One hundred percent (100%) of
Executive’s outstanding stock options, stock appreciation rights, restricted
stock units and other Company equity compensation awards, including
performance-based vesting full-value awards where the payout is either a fixed
number of shares or zero shares depending on whether the performance metric is
obtained, shall immediately become fully vested as to all of the underlying
shares. Except as set forth in a grant agreement covering a particular award,
with respect to performance-based vesting full-value awards in which the
performance period has not been completed prior to Executive’s termination date
and where the number of shares earned is variable based upon the extent to which
performance milestones are reached (i.e., where the number of shares earned
based upon achieving performance milestones can be more than one positive
number), each such award shall vest at the target performance level as to a
pro-rata number of shares in an amount equal to (A) the number of shares subject
to the award that would have vested at target performance levels (had any
additional service-based vesting requirements been met) multiplied by (B) a
fraction, with the numerator being the number of months that have elapsed from
the start of the award’s performance period (with partial months rounded up to a
whole month) through and including Executive’s termination date and the
denominator being the number of full months in the award’s performance period
(with such fraction not to exceed the whole number one). Any Company stock
options and stock appreciation rights shall thereafter remain exercisable
following Executive’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.

(iii)    Continued Employee Benefits. In lieu of continued employee benefits
(other than as statutorily required, such as COBRA continuation coverage as
required by law), Executive shall receive payments of three thousand dollars
($3,000) per month for twelve months from the date of employment termination in
accordance with the payroll schedule applicable to active officers of the
Company (subject to the timing provisions of Sections 3(h) and 9 of this Plan.

(b)    Voluntary Resignation Other than for Good Reason; Termination for Cause;
Termination due to Death or Disability. If Executive’s employment with the
Company terminates (i) voluntarily by Executive other than for Good Reason, or
(ii) for Cause by the Company, or (iii) pursuant to Executive’s death or
Disability, then Executive shall not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

(i)    Termination Outside of Change of Control. In the event Executive’s
employment is terminated for any reason, either prior to a Change of Control or
more than eighteen (18) months after a Change of Control, then Executive shall
be entitled to receive severance benefits only as provided under the Company’s
then existing severance and benefits plans and practices or pursuant to other
written agreements with the Company.

 

-3-



--------------------------------------------------------------------------------

(ii)    Termination On or Within 18 Months Following a Change of Control. In the
event Executive’s employment terminates on or within eighteen (18) months
following a Change of Control, Executive shall only receive severance payments
and benefits under this Plan and not pursuant to the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

(c)    Non-Solicitation; Confidential Information. Notwithstanding the
foregoing, the Company’s obligation to provide severance payments and benefits
under this Section 3 is expressly conditioned upon Executive’s ongoing
compliance with the confidential information and non-solicitation provisions of
the Company’s Corporate Code of Conduct as in effect on the date of Executive’s
termination of employment. In the event Executive breaches the terms of the
confidential information and non-solicitation provisions of the Company’s
Corporate Code of Conduct as in effect on such date, the Company’s obligations
under Section 3 shall automatically terminate, without any notice to Executive.

(d)    No Mitigation. Executive shall not be required to mitigate the amount of
any severance payments or benefits provided for under this Plan by seeking other
employment nor shall any amounts to be received by Executive under this Plan be
reduced by any other compensation earned.

(e)    Tax Withholding. The Company shall be entitled to withhold from any
payments made to Executive under this Section 3 any amounts required to be
withheld by applicable federal, state or local tax law.

(f)    Non-Competition, Non-Solicitation; Confidential Information. If at any
time during the period commencing on Executive’s employment termination date and
ending twelve (12) months later, Executive accepts other employment or a
professional relationship with a competitor of the Company (defined as either
(i) another company primarily engaged in retail sales of products for the home
or (ii) any retailer with retail products for the home sales in excess of one
hundred million dollars ($100,000,000) annually), or if Executive breaches
Executive’s remaining obligations to the Company (e.g., the duty to protect
confidential information and intellectual property and the duties not to solicit
under the Company’s Corporate Code of Conduct), then the Company’s obligations
under this Section 3 will cease such that Executive will not be entitled to any
further payments or benefits under this Section 3 and the Company may seek
injunctive relief against Executive as specified in Section 8(d) hereof.

(g)    Non-Disparagement. If Executive executes and, if applicable, does not
revoke the Release, Executive shall agree in the Release not to make any
statements that disparage the Company, its products, services, officers,
employees, members of its Board, advisers or other business contacts, and
(ii) while the Executive is entitled to receive severance payments hereunder,
the Company shall agree that members of its Board and the Company’s officers
holding a title of Executive Vice President or above shall not make any
statements that disparage Executive. Executive shall acknowledge and agree in
the Release that upon Executive breaching this non-disparagement provision of
the Plan and the Release on or after the date upon which

 

-4-



--------------------------------------------------------------------------------

Executive’s employment terminates then the Company’s obligations under this
Section 3 will cease such that Executive will not be entitled to any further
payments or benefits under this Section 3 and the Company may seek injunctive
relief against Executive as specified in Section 8(d) hereof.

(h)    Release of Claims. Receipt of the severance payments and benefits
specified in this Section 3 shall be contingent on Executive’s execution of the
Release after Executive’s employment terminates, and the lapse of any statutory
period for revocation, and such Release becoming effective in accordance with
its terms within fifty-two days following Executive’s termination date. Any
severance payment to which Executive otherwise would have been entitled during
such fifty-two day period shall be paid by the Company in cash and in full
arrears on the fifty-third day following Executive’s employment termination date
or such later date as is required to avoid the imposition of additional taxes
under Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”).

4.    Code Section 280G Best Results. If any payment or benefit Executive would
receive pursuant to this Plan or otherwise, including accelerated vesting of any
equity compensation (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. Any reduction in payments and/or
benefits required by this Section 4 shall occur in the following order as
reasonably determined by the accounting firm described in the next paragraph:
(1) reduction of vesting acceleration of “out-of-the-money” stock options or
stock appreciation rights, (2) reduction of cash payments; (3) reduction of
non-cash/non-equity-based payments or benefits and (4) reduction of vesting
acceleration of equity-based awards (other than “out-of-the-money” stock options
or stock appreciation rights); provided, however, that any non-taxable payments
or benefits shall be reduced last in accordance with the same categorical
ordering rule. In the event items described in (2) or (3) are to be reduced,
reduction shall occur in reverse chronological order such that the payment or
benefit owed on the latest date following the occurrence of the event triggering
the Excise Tax will be the first payment to be reduced (with reductions made
pro-rata in the event payments are owed at the same time). In the event that
acceleration of vesting of equity-based awards is to be reduced, such
acceleration of vesting shall be cancelled in a manner such as to obtain the
best economic benefit for Executive (with reductions made pro-rata if
economically equivalent), as determined by the accounting firm described in the
next paragraph. In no event will Executive exercise any discretion with respect
to the ordering of any reduction of payments or benefits pursuant to this
Section 4.

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

-5-



--------------------------------------------------------------------------------

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive. Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

5.    Definition of Terms. The following terms referred to in this Plan shall
have the following meanings:

(a)    Cause. “Cause” means (i) an act of dishonesty made by Executive in
connection with Executive’s responsibilities as an employee, (ii) Executive’s
conviction of or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (iii) Executive’s gross
misconduct, (iv) Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company; (v) Executive’s willful breach of any obligations under any written
agreement or covenant with the Company or breach of the Company’s Corporate Code
of Conduct; or (vi) Executive’s continued failure to perform Executive’s
employment duties after Executive has received a written demand of performance
from the Chief Executive Officer which specifically sets forth the factual basis
for the Chief Executive Officer’s belief that Executive has not substantially
performed Executive’s duties and has failed to cure such non-performance to the
Chief Executive Officer’s satisfaction within 30 days after receiving such
notice.

(b)    Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change of Control; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

 

-6-



--------------------------------------------------------------------------------

(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this Section 5(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction shall not be deemed a Change of
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A.

(c)    Disability. “Disability” means Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Company employees.

(d)    Good Reason. “Good Reason” means, without Executive’s consent, (i) a
material reduction in Executive’s annual base salary (except pursuant to a
reduction generally applicable to senior executives of the Company), (ii) a
material diminution of Executive’s authority, duties or responsibilities,
(iii) if Executive reported directly to the Chief Executive Officer of the
Company immediately prior to the Change of Control, Executive ceasing to report
directly to the Chief Executive Officer of the Company or to the Chief Executive
Officer of the entity holding all or substantially all of the Company’s assets
following a Change of Control, or (iv) relocation of Executive to a location
more than 50 miles from the principal place of employment for Executive
immediately prior to the Change of Control. In addition, upon any such voluntary
termination for Good Reason, Executive must provide written notice to the
Company of the existence of the one or more of the above conditions within 90
days of its initial existence, and the Company must be provided with at least 30
days from the receipt of the notice to remedy the condition.

 

-7-



--------------------------------------------------------------------------------

6.    Assignment.

(a)    Executive. The rights and obligations of Executive under the Plan are
personal to that Executive and without the prior written consent of the Company,
no such right shall be assignable by Executive otherwise than by will or the
laws of descent and distribution. The rights of Executive under this Plan shall
inure to the benefit of and be enforceable by the heirs, executors and legal
representatives of Executive upon Executive’s death. None of the rights of
Executive to receive any form of compensation payable pursuant to this Plan may
be assigned or transferred except by will of the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

(b)    Successor Company. Until the Plan terminates in accordance with Section 1
above, the rights and obligations of the Company under the Plan shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
Any such successor of the Company will be deemed substituted for the Company
under the terms of this Plan for all purposes. For this purpose, “successor”
means any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or other, directly or indirectly acquires all or
substantially all of the assets or business of the Company. The Company will
require any successor to assume expressly and agree to administer this Plan in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

7.    Notices. All claims, notices, requests, demands and other communications
called for under this Plan shall be in writing and shall be deemed given (i) on
the date of delivery if delivered personally, (ii) one (1) day after being sent
by a well established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successor at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Administrator:

Compensation Committee of the Board of Directors

Williams-Sonoma, Inc.

3250 Van Ness Avenue

San Francisco, CA 94109

Attn: c/o General Counsel

If to Executive:

At the last residential address known to the Company

 

-8-



--------------------------------------------------------------------------------

8.    Administration and Claims.

(a)    Administration. The “Administrator” (within the meaning of section
3(16)(A) of ERISA) shall be the Committee. The Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan, and discretionary authority to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan. Decisions made by the Administrator prior to the
occurrence of a Change of Control shall not be subject to review unless they are
found to be unreasonable or not to have been made in good faith. For decisions
made by the Administrator on or after the occurrence of a Change of Control that
affect benefits payable under the Plan, the Administrator’s decisions shall be
subject to review. As used in this Section 8(a), “review” shall mean review as
provided by applicable law. The Administrator may appoint one or more
individuals and delegate such of its powers and duties as it deems desirable to
any such individual(s), in which case every reference herein made to the
Administrator shall be deemed to mean or include the appointed individual(s) as
to matters within their jurisdiction.

(b)    Claims Procedure. Any Executive who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Administrator in
accordance with Section 7 above identifying the matter in dispute and the
proposed remedy. If the claim is denied (in full or in part), the denial notice
will be provided within ninety (90) days (forty-five (45) days in the case of a
Disability determination) after the claim is received. If special circumstances
require an extension of time (up to ninety (90) days for claims other than
Disability claims), written notice of the extension will be given within the
initial ninety (90) day period. For Disability claims, the Administrator may
extend the initial period to consider the claim by up to two extensions of
thirty (30) days. The notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim. If the claim is
denied (in full or in part), the claimant will be provided a written notice
explaining the specific reasons for the denial (for Disability claims in a
culturally and linguistically appropriate manner) and referring to the
provisions of the Plan on which the denial is based. The notice will also
describe any additional information needed to support the claim, the Plan’s
procedures for appealing the denial and a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following the exhaustion of the
claims procedures. For Disability claims only, the notice must also include:
(1) a copy of any internal rules, guidelines, protocols or other similar
criteria relied on in making the adverse determination and a statement that such
criteria will be provided without charge upon request; (2) an explanation of the
Administrator’s basis for agreeing or disagreeing with a Social Security
Administration determination regarding the claimant or the views of the
physician or vocational professionals who treated or evaluated the claimant,
without regard to whether the advice was relied upon in deciding the claim or a
disability determination.

(c)    Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within
sixty (60) days (or one hundred eighty (180) days for a Disability claim)
following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other

 

-9-



--------------------------------------------------------------------------------

information relevant to the claim, upon request and at no charge, and to submit
issues and comments in writing. The Administrator will provide written notice of
his or her decision on review within sixty (60) days (forty-five (45) days in
the case of a Disability determination) after it receives a review request. If
additional time (up to sixty (60) days for claims other than Disability claims)
is needed to review the request, the claimant (or representative) will be given
written notice of the reason for the delay. For appeals relating to Disability
determinations, the Administrator may extend the initial period to process the
appeal by an additional forty-five (45) days. The notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision. If a Disability claim
was denied based on medical judgment, the Administrator must consult with a
health care professional with an appropriate level of training and expertise in
the field of medicine involved, and such professional may not be the same
professional who was consulted with respect to the claim denial. For Disability
claims only, the claimant will receive, free of charge, any new or additional
evidence considered, relied upon or generated by the Administrator in connection
with its review of an appeal, and any new or additional rationale the
Administrator intends to rely upon in deciding the appeal, sufficiently in
advance of the final decision on the appeal to allow the claimant an opportunity
to respond prior to the Administrator’s decision. If the appeal is denied (in
full or in part), the claimant will be provided a written notice explaining the
specific reasons for the denial (for Disability claims in a culturally and
linguistically appropriate manner) and referring to the provisions of the Plan
on which the denial is based. The notice shall also include a statement that the
claimant will be provided, upon request and free of charge, reasonable access
to, and copies of, all documents and other information relevant to the appeal
and a statement regarding the claimant’s right to bring an action under
Section 502(a) of ERISA. For Disability claims only, the notice must also
include: (1) a copy of any internal rules, guidelines, protocols or other
similar criteria relied on in making the adverse determination and a statement
that such criteria will be provided without charge upon request; (2) an
explanation of the Administrator’s basis for agreeing or disagreeing with a
Social Security Administration determination regarding the claimant or the views
of the physician or vocational professionals who treated or evaluated the
claimant, without regard to whether the advice was relied upon in deciding the
appeal or a Disability determination.

(d)    Availability of Injunctive Relief. Notwithstanding the other provisions
of this Section 8 or any other provision of the Plan to the contrary, the
Company and Executive shall have the right to seek judicial relief in the form
of injunctive and/or other equitable relief under the California Arbitration
Act, Code of Civil Procedure section 1281.8(b), including but not limited to
relief for threatened or actual misappropriation of trade secrets, violation of
this Plan, the Corporate Code of Conduct or any other agreement regarding trade
secrets, confidential information, non-competition, nonsolicitation,
non-disparagement or Labor Code §2870. In the event either the Company or
Executive seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e)    Administrative Relief. This Plan does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the workers’ compensation board.

 

-10-



--------------------------------------------------------------------------------

9.    Section 409A.

(a)    Notwithstanding anything to the contrary in this Plan, no Deferred
Compensation Separation Benefits (as defined below) payable under this Plan will
be considered due or payable until and unless Executive has a “separation from
service” within the meaning of Section 409A. Notwithstanding anything to the
contrary in this Plan, if Executive is a “specified employee” within the meaning
of Section 409A at the time of Executive’s “separation from service” other than
due to Executive’s death, then any severance benefits payable pursuant to this
Plan and any other severance payments or separation benefits, that in each case
when considered together may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) and are
otherwise due to Executive on or within the six (6) month period following
Executive’s “separation from service” will accrue during such six (6) month
period and will instead become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s “separation from
service.” All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Plan is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(b)    Notwithstanding anything to the contrary in this Plan, if Executive dies
following Executive’s “separation from service” but prior to the six (6) month
anniversary of the date of Executive’s “separation from service,” then any
Deferred Compensation Separation Benefits delayed in accordance with this
Section will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death, but not later than ninety (90) days after
the date of Executive’s death, and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

(c)    It is the intent of this Plan to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Notwithstanding
anything to the contrary in the Plan, including but not limited to Section 1(c),
the Committee reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of Executive, to
comply with Section 409A or to otherwise avoid income recognition under
Section 409A prior to the actual payment of any severance benefits or imposition
of any additional tax.

10.    Miscellaneous Provisions.

(a)    Waiver. No provision of this Plan shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Plan by the other party shall be considered a waiver of any
other condition or provision or of the same condition or provision at another
time.

 

-11-



--------------------------------------------------------------------------------

(b)    Headings. All captions and section headings used in this Plan are for
convenient reference only and will not limit or otherwise affect the meaning
hereof.

(c)    Inconsistency with Plan. This Plan supersedes in its entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of Executive and the Company with
respect to the subject matter hereof, including any prior management retention
agreements entered into between Executive and the Company. In the event of any
inconsistency between this Plan and any other plan, program, practice or
agreement in which Executive participates or is a party, this Plan shall control
unless a written agreement is executed by both Executive and an authorized
officer of the Company (other than Executive) specifically stating that the
terms of such agreement shall prevail over the Plan.

(d)    Choice of Law. This Plan will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.

11.    Statement of ERISA Rights. Executives under the Plan have certain rights
and protections under ERISA:

(a)    Executive may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for Executive’s review in the Company’s Human Resources Department.

(b)    Executive may obtain copies of all Plan documents and other Plan
information upon written request to the Plan Administrator. A reasonable charge
may be made for such copies.

In addition to creating rights for Executives, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of covered Executives. No one, including the Company or any other
person, may fire Executives or otherwise discriminate against Executives in any
way to prevent Executives from obtaining a benefit under the Plan or exercising
Executive’s rights under ERISA. If Executive’s claim for a severance benefit is
denied, in whole or in part, Executive must receive a written explanation of the
reason for the denial. Executive has the right to have the denial of claim
reviewed. (The claim review procedure is explained in Section 8 above.)

Under ERISA, there are steps Executives can take to enforce the above rights.
For instance, if Executive requests materials and does not receive them within
thirty (30) days, Executive may file suit in a federal court. In such a case,
the court may require the Plan Administrator to provide the materials and to pay
Executive up to $110 a day until receipt of the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If Executive has a claim which is denied or ignored, in whole or in part,

 

-12-



--------------------------------------------------------------------------------

Executive may file suit in a state or federal court. If it should happen that
Executive is discriminated against for asserting his or her rights, Executive
may seek assistance from the U.S. Department of Labor, or may file suit in a
federal court.

In any case, the court will decide who will pay court costs and legal fees. If
Executive is successful, the court may order the person sued to pay these costs
and fees. If Executive loses, the court may order Executive to pay these costs
and fees, for example, if it finds that the claim is frivolous.

If Executive has any questions regarding the Plan, they should contact the
Administrator. If Executive has any questions about this statement or about
their rights under ERISA, Executive may contact the nearest area office of the
Employee Benefits Security Administration (formerly the Pension and Welfare
Benefits Administration), U.S. Department of Labor, listed in the telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W. Washington, D.C. 20210. Executive may also obtain certain
publications about their rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

12.     Additional Information.

 

Plan Name:    Williams-Sonoma, Inc. 2012 Management Retention Plan Sponsor:   

Williams-Sonoma, Inc.

3250 Van Ness Avenue

San Francisco, California 94109

Identification Numbers:    EIN: - 94-2203880 Plan Year:    Company’s Fiscal Year
Plan Administrator:   

Williams-Sonoma, Inc.

Attention: Compensation Committee of the Board

c/o General Counsel

Williams-Sonoma, Inc.

3250 Van Ness Avenue

San Francisco, California 94109

415-421-7900

 

-13-



--------------------------------------------------------------------------------

Agent for Service of Legal Process   

CSC - Lawyers Incorporating Service

(a.k.a., Corporation Service Company)

2710 Gateway Oaks Drive, Suite 150N

Sacramento, CA 95833

Type of Plan:    Severance Plan/Employee Welfare Benefit Plan Plan Costs:    The
cost of the Plan is paid by the Employer

END OF PLAN

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

WILLIAMS-SONOMA, INC.

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Williams-Sonoma,
Inc. (the “Company”) and                     (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the 2012 EVP Level Management Retention
Plan (the “Management Retention Plan”).

NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:

1.    Termination. Executive’s employment from the Company terminated on
                     (the “Termination Date”).

2.    Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Company’s Code
of Corporate Conduct as in effect on the date of Executive’s termination of
employment. Executive shall return all the Company property and confidential and
proprietary information in Executive’s possession to the Company on the
Effective Date of this Agreement. In the event Executive breaches the terms of
the confidential information provisions of the Company’s Corporate Code of
Conduct as in effect on such date, the Company’s obligations under Section 3 of
the Management Retention Plan shall automatically terminate, without any notice
to Executive.

3.    Non-Solicitation. Executive shall continue to comply with the
non-solicitation provisions of the Company’s Corporate Code of Conduct as in
effect on the date of Executive’s termination of employment. In the event
Executive breaches the terms of the non-solicitation provisions of the Company’s
Corporate Code of Conduct as in effect on such date, the Company’s obligations
under this Section 3 of the Management Retention Plan shall automatically
terminate, without any notice to Executive.

4.    Non-Competition. If at any time during the period commencing on
Executive’s employment termination date and ending twelve (12) months later,
Executive accepts other employment or a professional relationship with a
competitor of the Company (defined as either (i) another company primarily
engaged in retail sales of products for the home or (ii) any retailer with
retail products for the home sales in excess of one hundred million dollars
($100,000,000) annually), or if Executive breaches Executive’s remaining
obligations to the Company (e.g., the duty to protect confidential information
and intellectual property and the duties not to solicit under the Company’s
Corporate Code of Conduct), then the Company’s obligations under Section 3 of
the Management Retention Plan will cease such that Executive will not be
entitled

 

-1-



--------------------------------------------------------------------------------

to any further payments or benefits under Section 3 of the Management Retention
Plan and the Company may seek injunctive relief against Executive as specified
in Section 8(d) of the Management Retention Plan.

5.    Non-Disparagement. For a period of twenty-four (24) months commencing on
the date upon which Executive’s employment terminates, (i) Executive hereby
agrees not to make any statements that disparage the Company, its products,
services, officers, employees, members of its Board, advisers or other business
contacts, and (ii) while the Executive is entitled to receive severance payments
under the Management Retention Plan, the Company hereby agrees that members of
its Board and the Company’s officers holding a title of Executive Vice President
or above shall not make any statements that disparage Executive. Executive
acknowledges and agrees that upon Executive breaching this non-disparagement
provision after the Executive’s employment terminates then the Company’s
obligations under Section 3 of the Management Retention Plan will cease such
that Executive will not be entitled to any further payments or benefits under
Section 3 of the Management Retention Plan and the Company may seek injunctive
relief against Executive as specified in Section 8(d) of the Management
Retention Plan.

6.    Payment of Salary. Executive acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Executive.

7.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of Executive, and Executive’s respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

(a)    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

 

-2-



--------------------------------------------------------------------------------

(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;

(e)    any and all claims for violation of the federal, or any state,
constitution;

(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

(g)    any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Management Retention Plan or to any payments or benefits
that are earned and vested. Nothing in this Agreement waives (i) Executive’s
rights to indemnification or any payments under any fiduciary insurance policy,
if any, provided by any act or agreement of the Company, state or federal law or
policy of insurance or (ii) any matter that cannot be waived as a matter of law.
Nothing in this Agreement prohibits you from receiving monetary rewards under
the whistleblower provisions of federal law or regulation. Further, nothing in
this Agreement prohibits the reporting, without prior notice to the Company, by
Executive of violations of federal, state or local law or regulation to, or
discussing any such possible violations with, any governmental agency or entity
authorized to receive such information, such as the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, the Occupational Safety and
Health Administration, or the Department of Defense, including by initiating
communications directly with or responding to any inquiry from or providing
testimony before any such agency or entity, or to otherwise make disclosures
protected under whistleblower provisions of federal law or regulation.

8.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b) Executive
has at least twenty-one (21) days within which to consider this Agreement;
(c) Executive has seven (7) days following the execution of this Agreement by
the parties to revoke the Agreement; (d) this Agreement shall not be effective
until the revocation period has expired; and (e) nothing in

 

-3-



--------------------------------------------------------------------------------

this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Executive signs this Agreement.

9.    Civil Code Section 1542. Executive represents that Executive is not aware
of any claims against the Company other than the claims that are released by
this Agreement. Executive acknowledges that Executive has been advised by legal
counsel and is familiar with the provisions of California Civil Code 1542,
below, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have under such code section, as well as under any statute
or common law principles of similar effect.

10.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Executive also represents that Executive does not
intend to bring any claims on Executive’s own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.

11.    Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Executive hereby
waives any right, or alleged right, of employment or re-employment with the
Company.

12.    No Cooperation. Executive agrees that Executive will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

13.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to Executive or to any third
party.

 

-4-



--------------------------------------------------------------------------------

14.    Costs. The parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

15.    Authority. Executive represents and warrants that Executive has the
capacity to act on Executive’s own behalf and on behalf of all who might claim
through Executive to bind them to the terms and conditions of this Agreement.

16.    No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party which are
not specifically set forth in this Agreement.

17.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

18.    Entire Agreement. This Agreement, along with the Management Retention
Plan, the Code of Corporate Conduct and Executive’s written equity compensation
agreements with the Company, represents the entire agreement and understanding
between the Company and Executive concerning Executive’s separation from the
Company.

19.    No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Chairman of the Board of Directors of the Company.

20.    Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

21.    Effective Date. This Agreement is effective eight (8) days after it has
been signed by both parties.

22.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

23.    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
to this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:

(a)    They have read this Agreement;

(b)    They have read the Management Retention Plan;

(c)    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(d)    They understand the terms and consequences of this Agreement and of the
releases it contains;

(e)    They are fully aware of the legal and binding effect of this Agreement
and the Management Retention Plan.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

 

    Williams-Sonoma, Inc. Dated:             , 20         By  

 

                          , an individual Dated:             , 20        

 

 

-6-